       Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 1 of 16




 1   BLEICHMAR FONTI & AULD LLP                       QUINN EMANUEL URQUHART &
     Lesley Weaver (Cal. Bar No. 191305)              SULLIVAN, LLP
 2   555 12th Street, Suite 1600                      Andrew H. Schapiro (admitted pro hac vice)
     Oakland, CA 94607                                andrewschapiro@quinnemanuel.com
 3
     Tel.: (415) 445-4003                             191 N. Wacker Drive, Suite 2700
 4   lweaver@bfalaw.com                               Chicago, IL 60606
                                                      Tel: (312) 705-7400
 5   KAPLAN FOX & KILSHEIMER LLP                      Fax: (312) 705-7401
     David A. Straite (admitted pro hac vice)
 6   850 Third Avenue                                 Stephen A. Broome (CA Bar No. 314605)
     New York, NY 10022                               sb@quinnemanuel.com
 7
     Tel.: (212) 687-1980                             Viola Trebicka (CA Bar No. 269526)
 8   dstraite@kaplanfox.com                           violatrebicka@quinnemanuel.com
                                                      865 S. Figueroa Street, 10th Floor
 9   Laurence D. King (Cal. Bar No. 206423)           Los Angeles, CA 90017
     1999 Harrison Street, Suite 1560                 Tel: (213) 443-3000
10   Oakland, CA 94612                                Fax: (213) 443-3100
11   Tel.: (415) 772-4700
     Fax: (415) 772-4707                              Counsel for Defendant; additional counsel
12                                                    listed in signature blocks below
     SIMMONS HANLY CONROY LLC
13   Jason ‘Jay’ Barnes (admitted pro hac vice)
     112 Madison Avenue, 7th Floor
14   New York, NY 10016
15   Tel.: (212) 784-6400
     jaybarnes@simmonsfirm.com
16
     Counsel for Plaintiffs; additional counsel
17   listed in signature blocks below
18                         UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
19

20   PATRICK CALHOUN, et al., on behalf of             Case No. 5:20-cv-5146-LHK-SVK
     themselves and all others similarly situated,
21          Plaintiffs,                                [PROPOSED] STIPULATED ORDER
                                                       RE: DISCOVERY OF
22
            v.                                         ELECTRONICALLY STORED
23                                                     INFORMATION
     GOOGLE LLC,
24       Defendant.                                    Referral: Hon. Susan van Keulen, USMJ
25

26
27

28
                                                                        Case No. 5:20-cv-5146-LHK-SVK
                                                     [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                             ELECTRONICALLY STORED INFORMATION
          Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 2 of 16




 1
     1.      PURPOSE
 2           This Order will govern discovery of electronically stored information (“ESI”) in this case
 3 as a supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery

 4 of Electronically Stored Information, and any other applicable orders and rules.

 5
     2.      COOPERATION
 6           The parties are aware of the importance the Court places on cooperation and commit to
 7 cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the

 8
   Discovery of ESI.
 9
   3.      LIAISON
10         a)      The parties have identified liaisons to each other who are and will be
11 knowledgeable about and responsible for discussing their respective ESI. Each e-discovery

12 liaison will be, or have access to those who are, knowledgeable about the technical aspects of e-

13 discovery, including the location, nature, accessibility, format, collection, search methodologies,

14 and production of ESI in this matter. The parties will rely on the liaisons, as needed, to confer

15 about ESI and to help resolve disputes without court intervention.

16           b)     Google appoints Viola Trebicka, Jomaire Crawford, Jonathan Tse, and Josef
17 Ansorge as its e-discovery liaisons.

18       c)       Plaintiffs appoint David Straite, Jay Barnes, Lesley Weaver, and Angelica Ornelas
19 as their e-discovery liaisons.

20
     4.      ESI DISCLOSURES
21           a)     Within 14 days of the court entering the ESI Protocol, the parties agree to meet and
22 confer and disclose information regarding the topics set forth in the N.D. Cal. Guidelines for the

23 Discovery of Electronically Stored Information and Checklist for Rule 26(f) Meet and Confer

24 Regarding ESI.

25           b)     Within 14 days of the court entering the ESI Protocol, the parties agree to meet and
26 confer and agree on a description of any likely relevant ESI, outside of those agreed to in Sections
27 5(b) and (c) below, that the party contends is inaccessible or only of limited accessibility and,

28 hence, not producible by that party without undue burden and/or expense.
                                                                         Case No. 5:20-cv-5146-LHK-SVK
                                                      [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                              ELECTRONICALLY STORED INFORMATION
        Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 3 of 16




 1 5.       PRESERVATION
 2          The parties have discussed their preservation obligations and needs and agree that

 3 preservation of potentially relevant ESI will be reasonable and proportionate. To reduce the costs

 4 and burdens of preservation and to ensure proper ESI is preserved, the parties agree that:

 5          a) ESI created or received between July 27, 2014 and the present will be preserved. The

 6               parties reserve the right to meet and confer in good faith if a party believes that certain

 7               relevant documents may exist outside of the date range;

 8          b) These data sources are not reasonably accessible because of undue burden or cost

 9               pursuant to Fed. R. Civ. P. 26(b)(2)(B) and ESI from these sources will be preserved

10               but not searched, reviewed, or produced nothing in this paragraph modifies a

11               producing party’s obligation to preserve or produce relevant ESI under Fed. R. Civ.

12               P. 26:

13                  i.      backup systems and/or tapes used for disaster recovery; and

14                  ii.     systems no longer in use that cannot be accessed.

15          c) Within 14 days of the court entering the ESI Protocol, the parties agree to meet and

16               confer regarding additional types or sources of ESI that need not be preserved,

17               searched or collected;

18          d) In addition to the agreements above, the parties agree to meet and confer regarding
19               other data that (a) could contain relevant information but (b) under the

20               proportionality factors, should not be preserved.

21 6.       SEARCH
22          a)      The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or

23 earlier if appropriate, they will meet and confer about methods to search ESI in order to identify

24 ESI that is subject to production in discovery and filter out ESI that is not subject to discovery.

25          b)      Search Methodology and Search Terms: The parties recognize that there exist a
26 variety of search tools and methodologies, including but not limited to the use of search terms and
27 technology assisted review (“TAR”) tools. The parties agree to meet and confer over the use of

28 search tools and methodologies, including the use of search terms and TAR, before any particular
                                                         -2-               Case No. 5:20-cv-5146-LHK-SVK
                                                        [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                                ELECTRONICALLY STORED INFORMATION
       Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 4 of 16




 1 tool or methodology is applied.

 2          As used above, the term “meet and confer” shall encompass, at a minimum, the following:

 3                 i.     Within 14 days of the date the Court enters the ESI Protocol, the responding

 4                        party shall propose custodians and initial search terms to be run across ESI

 5                        sources identified as containing potentially relevant ESI. The requesting

 6                        party will respond to the proposed search terms and custodians within 14

 7                        days, and the parties shall negotiate differences in good faith including the

 8                        use of hit reports as provided in (ii) and (iii) below. In the absence of full

 9                        agreement on ESI custodians, the parties shall present their disputes to the

10                        Court in accordance with the Magistrate Judge van Keulen’s Civil Standing

11                        Order unless the parties agree otherwise. Additional custodians may be

12                        proposed upon a showing of good cause.

13                 ii.    The responding party shall provide hit reports (to include unique hits and

14                        hits with families) on any terms the responding party disputes within 14

15                        days of receipt of the requesting party’s proposed search terms.

16                 iii.   The parties shall meet and confer following the exchange of search terms.

17                        For any search term that the producing party claims is unduly burdensome

18                        or not proportional to the needs of the case, the party shall provide a general
19                        description of the some of the non-relevant types of information that each

20                        disputed search term is returning.

21                 iv.    If the parties are unable to reach agreement on search terms within 14 days

22                        of the meet and confer, unless otherwise agreed, they shall present their

23                        disputes to the Court in accordance with the Magistrate Judge Van Keulen’s

24                        Civil Standing Order.

25          c)     Each party will use its best efforts to filter out common system files and application

26 executable files by using a commercially reasonable hash identification process. Hash values that
27 may be filtered out during this process are located in the National Software Reference Library

28 (“NSRL”) NIST hash set list. Unless necessary to render relevant ESI in reasonably usable format,
                                                       -3-               Case No. 5:20-cv-5146-LHK-SVK
                                                      [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                              ELECTRONICALLY STORED INFORMATION
       Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 5 of 16




 1 additional culling of file types based on file header information may include, but are not limited

 2 to: Application Package File, Backup Files, Batch Files, Binary Disc Image, C++ File Formats,

 3 Cascading Style Sheet, Configuration File, Database File, Dictionary Files, Dynamic Link

 4 Library, Event Log Files, Executable Files, Hypertext Cascading Stylesheet, Java Archive Files,

 5 JavaScript files, JavaScript Source Code and Class Files, Macintosh Resource Fork Files, Package

 6 Manager Files, Program Files, Program Installers, Python Script Files, Shell Script Files, System

 7 or Temporary Files, Thumbnail Cache Files, Troff Files, TrueType Font Files, Windows Cabinet

 8 File, Windows Command Files, Windows File Shortcut, Windows Help Files, Windows Metafiles

 9 and Enhanced Metafiles, Windows Spool Files, Windows System File.

10          d)     De-duplication. The Parties will make reasonable efforts to de-duplicate ESI
11 documents globally through MD5 Hash or SourceHash and enter all unique names in the DE-

12 DUPED CUSTODIAN metadata field prior to production. The Parties will meet and confer about

13 whether additional methods of de-duplication across various sets of documents will reduce both

14 Parties’ burden to review and produce data. Notwithstanding the foregoing, attachments to emails

15 shall not be eliminated from the parent email because they are duplicative of a document or email

16 attachment elsewhere in the production.

17          e)     Email Threading. A party may de-duplicate responsive ESI across Custodians
18 through MD5 hash or SourceHash. Emails in an email thread that are collected and de-duplicated
19 shall be produced individually as separate documents. The parties agree that email threading may

20 be employed for production of email threads with redactions. The parties retain the right to request

21 production of earlier-in-thread versions of any last-in-thread, redacted documents that are

22 produced.

23          f)     Source code files will be provided according to the Protective Order and not

24 included in custodial data productions. If applicable, no provision of this Order affects the

25 inspection or production of source code which will be collected and made available consistent

26 with the Protective Order governing this case.
27

28
                                                      -4-               Case No. 5:20-cv-5146-LHK-SVK
                                                     [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                             ELECTRONICALLY STORED INFORMATION
        Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 6 of 16




 1 7.       PRODUCTION FORMATS
 2          a)      Appendix A sets forth technical specifications that the parties propose to govern the

 3 form of production of documents in this litigation, absent agreement by the parties or order by the

 4 Court.

 5          b)      The parties agree to produce Documents in file formats as set forth in Appendix A.

 6 If particular Documents warrant a different format, the parties will cooperate to arrange for the

 7 mutually acceptable production of such Documents.

 8          c)      The parties agree not to degrade the searchability of Documents as part of the

 9 Document production process. The parties agree to meet and confer in good faith to address any

10 issues that may arise in this regard, and to seek judicial intervention only if their efforts to resolve

11 the issues on an informal basis are unsuccessful.

12          d)      The parties also recognize that certain information to be produced in discovery may

13 reside in proprietary systems and formats that may warrant production in an alternative format or

14 require additional metadata or database fields not set forth in Appendix A. To the extent this

15 possibility eventuates, the parties will meet and confer to reach agreement about a form of

16 production that produces the information as kept in the usual course of business and will seek

17 Court intervention only if necessary.

18 8.       PHASING
19          When a party propounds discovery requests pursuant to Fed. R. Civ. P. 34, the parties

20 agree to meet and confer about whether the production of ESI should be prioritized and how that

21 prioritization may occur across ESI sources and custodians.

22 9.       DOCUMENTS PROTECTED FROM DISCOVERY
23          a) Communications involving outside counsel that post-date the filing of the complaint

24               need not be placed on a privilege log. Communications may be identified on a

25               privilege log by category, rather than individually, if appropriate.

26          b) Nothing in this Agreement shall be interpreted to require disclosure of irrelevant
27               information or relevant information protected by the attorney-client privilege, work-

28               product doctrine, or any other applicable privilege or immunity; provided, however,
                                                        -5-               Case No. 5:20-cv-5146-LHK-SVK
                                                       [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                               ELECTRONICALLY STORED INFORMATION
       Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 7 of 16




 1             that no redactions shall be made based on the basis of relevance as a matter of course

 2             except as outlined in Section 11 of the Appendix. The parties do not waive any

 3             objections to the production, discoverability, admissibility, or confidentiality of

 4             documents and ESI.

 5 10.     MODIFICATION
 6         This Stipulated Order may be modified by a Stipulated Order of the parties or by the Court

 7 for good cause shown. Any such modified Stipulated Order will be titled sequentially as follows,

 8 “First Modified Stipulated Order re: Discovery of Electronically Stored Information for Standard

 9 Litigation,” and each modified Stipulated Order will supersede the previous Stipulated Order.

10         IT IS SO STIPULATED, through Counsel of Record, this 7th day of January, 2021.
11

12
     BLEICHMAR FONTI & AULD LLP                       QUINN EMANUEL URQUHART &
13                                                    SULLIVAN, LLP
14   By: /s/ Lesley E. Weaver
     Lesley E. Weaver (Cal. Bar No. 191305)           By: /s/ Andrew H. Schapiro
15   Angelica M. Ornelas (Cal. Bar No. 285929)        Andrew H. Schapiro (admitted pro hac vice)
     Joshua D. Samra (Cal. Bar No. 313050)            andrewschapiro@quinnemanuel.com
16   555 12th Street, Suite 1600                      191 N. Wacker Drive, Suite 2700
     Oakland, CA 94607                                Chicago, IL 60606
17   Tel.: (415) 445-4003                             Tel: (312) 705-7400
     Fax: (415) 445-4020                              Fax: (312) 705-7401
18   lweaver@bfalaw.com
     aornelas@bfalaw.com                             Stephen A. Broome (CA Bar No. 314605)
19
     jsamra@bfalaw.com                               sb@quinnemanuel.com
20                                                   Viola Trebicka (CA Bar No. 269526)
     KAPLAN, FOX & KILSHEIMER LLP                    violatrebicka@quinnemanuel.com
21                                                   865 S. Figueroa Street, 10th Floor
     By:     /s/ David A. Straite                    Los Angeles, CA 90017
22   David A. Straite (admitted pro hac vice)        Tel: (213) 443-3000
     Aaron L. Schwartz (admitted pro hac vice)       Fax: (213) 443-3100
23   850 Third Avenue
     New York, NY 10022                              Jomaire Crawford (admitted pro hac vice)
24
     Telephone: (212) 687-1980                       jomairecrawford@quinnemanuel.com
25   Facsimile: (212) 687-7714                       51 Madison Avenue, 22nd Floor
     dstraite@kaplanfox.com                          New York, NY 10010
26                                                   Tel: (212) 849-7000
     Laurence D. King (State Bar No. 206423)         Fax: (212) 849-7100
27   Mario Choi (State Bar No. 243409)
     1999 Harrison Street, Suite 1560                Josef Ansorge (admitted pro hac vice)
28   Oakland, CA 94612                               josefansorge@quinnemanuel.com
                                                    -6-                   Case No. 5:20-cv-5146-LHK-SVK
                                                    [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                            ELECTRONICALLY STORED INFORMATION
       Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 8 of 16




 1   Tel.: (415) 772-4700                           1300 I Street NW, Suite 900
     Fax: (415) 772-4707                            Washington D.C., 20005
 2   lking@kaplanfox.com                            Tel: (202) 538-8000
                                                    Fax: (202) 538-8100
 3
                                                    Jonathan Tse (CA Bar No. 305468)
 4
                                                    jonathantse@quinnemanuel.com
 5   SIMMONS HANLY CONROY LLC                       50 California Street, 22nd Floor
                                                    San Francisco, CA 94111
 6   By:     /s/ Jay Barnes                         Tel: (415) 875-6600
     Mitchell M. Breit (admitted pro hac vice)      Fax: (415) 875-6700
 7   Jason ‘Jay’ Barnes (admitted pro hac vice)
     An Truong (admitted pro hac vice)              Thao Thai (CA Bar No. 324672)
 8   Eric Johnson (admitted pro hac vice)           thaothai@quinnemanuel.com
     112 Madison Avenue, 7th Floor                  555 Twin Dolphin Drive, 5th Floor
 9   New York, NY 10016                             Redwood Shores, CA 94065
10   Tel.: (212) 784-6400                           Tel: (650) 801-5000
     Fax: (212) 213-5949                            Fax: (650) 801-5100
11   mbreit@simmonsfirm.com
     jaybarnes@simmonsfirm.com
12
     Counsel for Plaintiffs                         Counsel for Defendant
13

14

15
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
16
     Dated: January 7, 2021
17
                                                      Hon. Susan van Keulen
18                                                United States Magistrate Judge
19

20

21

22

23

24

25

26
27

28
                                                   -7-               Case No. 5:20-cv-5146-LHK-SVK
                                                  [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                          ELECTRONICALLY STORED INFORMATION
       Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 9 of 16




 1                      ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)

 2          I, Andrew H. Schapiro, attest that concurrence in the filing of this document has been
 3 obtained from the other signatories. I declare under penalty of perjury that the foregoing is true

 4 and correct.

 5          Executed this 7th day of January, 2021 at Chicago, Illinois.

 6

 7                                                       /s/ Andrew H. Schapiro
                                                             Andrew H. Schapiro
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      -8-               Case No. 5:20-cv-5146-LHK-SVK
                                                     [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                             ELECTRONICALLY STORED INFORMATION
       Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 10 of 16




 1                                     APPENDIX A
                             PRODUCTION FORMAT AND METADATA
 2

 3      1. Production Components. Productions shall include, single page TIFFs, Text Files, an
           ASCII delimited metadata file (.dat format) and an image load file (.opt format as specified
 4         in paragraph 2 below) that can be loaded into commercially acceptable production software
 5         (e.g., Concordance).

 6      2. Image Load File shall contain the following comma-delimited fields: BEGBATES,
 7         VOLUME, IMAGE FILE PATH, DOCUMENT BREAK, FOLDER BREAK, BOX
           BREAK, PAGE COUNT.
 8

 9      3. Metadata Fields and Metadata File.1 Each of the metadata and coding fields set forth
           below that can be extracted shall be produced for each document. The parties are not
10         obligated to populate manually any of the fields below if such fields cannot be extracted
11         from a document, with the exception of the following: BEGBATES, ENDBATES,
           BEGATTACH, ENDATTACH, and CUSTODIAN. The metadata file shall be delimited
12         according to the following characters:
13             ● Delimiter = ¶ (ASCII:020)
               ● Text-Qualifier = þ (ASCII:254)
14             ● New Line = ® (ASCII:174)
15             ● Multi-value delimiter - ; (ASCII Code 059)

16
             Field Name                                     Field Description
17
      BEGBATES                        Beginning Bates number as stamped on the production image
18
      ENDBATES                        Ending Bates number as stamped on the production image
19
                                      First production Bates number of the first document in a
      BEGATTACH
20                                    family
21                                    Last production Bates number of the last document in a
      ENDATTACH
                                      family
22
      CUSTODIAN                       Includes the Individual (Custodian) from whom the
23                                    documents originated.
24
      HASH                            MD5 Hash Value
25
                                      The file name(s) of the attachment(s) to a parent document
      ATTACHNAME
26                                    (s). Separated by a semicolon.

27
        1
28        The parties reserve the right to request that additional metadata fields as discovery
     progresses.
                                                        -0-                    Case No. 5:20-cv-5146-LHK-SVK
                                                      [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                              ELECTRONICALLY STORED INFORMATION
     Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 11 of 16




 1   EMAIL SUBJECT          Subject line of email
 2
     TITLE                  Any value populated in the Title field of the document
 3                          properties

 4                          Date and time email was sent (format: MM/DD/YYYY
     DATESENT
                            HH:MM)
 5
     DATERECEIVED           Date Received & Time (format: MM/DD/YYYY HH:MM)
 6
     TO                     All recipients that were included on the “To” line of message
 7
     FROM                   The name and email address of the sender of message
 8
                            All recipients that were included on the “CC” line of the
 9   CC
                            message
10                          All recipients that were included on the “BCC” line of
     BCC
11                          message

12                          Any value populated in the Owner field of the document
     OWNER
                            properties
13
     TITLE                  Any value populated in the Title field of the document
14                          properties

15   AUTHOR                 Any value populated in the Author field of the document
                            properties
16
     CONFIDENTIALITY        Identifies the confidential designation as applied in
17                          accordance with protective order on file in this Action
18   PAGECOUNT              The number of pages of the Document, excluding the pages
19                          of documents in the same family

20   FILENAME               Original file name

21   FILEEXTENSION          Indicates file extension of source native file (e.g., .msg, .doc,
                            .xls, etc.)
22
     MESSAGE ID             The Unique Identifier assigned by a program to a
23                          Message/Communication
24   PRODUCTION VOLUME      Name of the production volume
25                          Date an electronic document was last modified (format:
     DATEMOD
                            MM/DD/YYYY) (Edoc or attachment)
26
                            Date the document was created (format: MM/DD/YYYY)
27   DATECREATED
                            (Edoc or attachment)
28   NATIVELINK             Native File Link (Native Files only)
                                             -1-               Case No. 5:20-cv-5146-LHK-SVK
                                            [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                    ELECTRONICALLY STORED INFORMATION
     Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 12 of 16




 1   TEXTLINK                      Link to text files
 2
                                   When document contains redactions, field will be populated
     REDACTIONFLAG
 3                                 “Yes”

 4                                 All Individual(s) whose documents de-duplicated out (De-
     DE-DUPED                      Duped Custodian) through exact match HASH value.
 5   CUSTODIANS
 6
                                   Folder locations of documents by held by other custodians
 7                                 whose copy of the document was not produced based on
 8   DUPLICATE FILEPATH            exact match HASH value de-duplication. Folder names shall
                                   be delimited by semicolons and include originating custodian
 9                                 name.

10   DUPLICATE                     Original file names of e-mail duplicates within the PST/OST;
     MAILFOLDERS                   separated by semicolons.
11
     DUPLICATE                     Original file names of the unproduced deduplicated
12   FILENAMES                     documents. Multiple values separated by semicolons.
13

14    4. Processing. ESI items shall be processed in a manner that preserves the source native file
         and all of the above-referenced metadata without modification, including their existing
15       time, date and time-zone metadata consistent with the requirements provided in this Order.
         ESI items shall be produced with all of the metadata and coding fields set forth above.
16
             a) Time Zone. ESI items shall be processed so as to preserve and display the date/time
17           shown in the Document. ESI items shall be processed to reflect the date and time
             standardized to a single time zone for all productions by a party, that time zone shall
18           be Universal Coordinated Time (UTC), and shall be consistent across each party’s
             productions. The parties understand and acknowledge that such standardization affects
19           only metadata values and does not affect, among other things, dates and times that are
20           hardcoded text within a file. Dates and times that are hard-coded text within a file (for
             example, in an e-mail thread, dates and times of earlier messages that were converted
21           to body text when subsequently replied to or forwarded; and in any file type, dates and
             times that are typed as such by users) will be produced in accordance with the formats
22           set forth in this Protocol.
23       b) Hidden Content. ESI items shall be processed in a manner that preserves hidden
            columns or rows, hidden text or worksheets, speaker notes, tracked changes,
24          comments, and other rich data (including, but not limited to strikethrough text, etc.) as
            displayed in the Document to the extent reasonably and technically possible.
25

26    5. Email Families. Parent-child relationships (the association between an attachment and its
         parent email, which are referred to as “families”) that have been maintained in the ordinary
27       course of business must be preserved. The Producing Party will make reasonable efforts
         to produce responsive families together unless one or more members of the family are
28
                                                     -2-               Case No. 5:20-cv-5146-LHK-SVK
                                                    [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                            ELECTRONICALLY STORED INFORMATION
     Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 13 of 16




 1       privileged, and in that case, the family will be Bates numbered with a placeholder for the
         withheld privileged document and the removed document will be logged on the Privilege
 2
         Log.
 3
      6. Hard Copy Documents. Documents that exist only in hard copy format shall be scanned
 4
         and produced as TIFFs. Unless excepted below, documents that exist as ESI shall be
 5       converted and produced as TIFFs. Unless excepted below, single page Group IV TIFFs
         should be provided, at least 300 dots per inch (dpi) for all documents. Each TIFF image
 6
         shall be named according to a unique corresponding Bates number associated with the
 7       document. Each image shall be branded according to the Bates number and the agreed
         upon confidentiality designation. Original document orientation should be maintained (i.e.,
 8
         portrait to portrait and landscape to landscape). TIFFs shall show all text and images that
 9       would be visible to a user of the hard copy documents. Hard copy documents shall be
         produced with an accompanying metadata load file as forth above.
10

11           a) Unitization of Paper Documents: Paper documents should be logically unitized for
                production. Therefore, when scanning or producing paper documents, documents
12              should be scanned as they as they are kept in the regular course of business, distinct
13              documents shall not be merged into a single file or database record, and distinct
                documents shall not be split into multiple files or database records. The parties will
14              make their best efforts to unitize documents correctly.
15
             b) File/Binder Structures (Parent-Child Unitization): Where multiple documents were
16              organized into groups, such as folders, clipped bundles and binders, each distinct
17              document shall be unitized, but maintained together in a parent-child relationship.
                The parties will make their best efforts to unitize parent-child groups correctly.
18
19           c) Identification: Where a document or a document group – such as folder, clipped
                bundle, or binder – has an identification spine, “Post-It Note” or any other label,
20              the information on the label shall be scanned and produced as the first page of the
21              document or grouping.

22           d) Custodian Identification: The parties will utilize best efforts to ensure that paper
23              records for a particular custodian, which are included in a single production, are
                produced in consecutive Bates stamp order.
24

25    7. Text Files. A single multi-page text file shall be provided for each document, and the
         filename should match its respective TIFF filename. A commercially acceptable
26       technology for optical character recognition “OCR” shall be used for all scanned, hard
27       copy documents. When possible, the text of native files should be extracted directly from
         the native file. Text files will not contain the redacted portions of the documents and OCR
28       text files will be substituted instead of extracted text files for redacted documents. All
                                                      -3-                    Case No. 5:20-cv-5146-LHK-SVK
                                                    [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                            ELECTRONICALLY STORED INFORMATION
     Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 14 of 16




 1       documents shall be produced with a link in the TextLink field.

 2
      8. Image Load Files / Data Load Files. Each TIFF in a production must be referenced in
 3       the corresponding image load file. The total number of documents referenced in a
         production’s data load file should match the total number of designated document breaks
 4
         in the Image Load file(s) in the production. The total number of pages referenced in a
 5       production’s image load file should match the total number of TIFF files in the production.
         The total number of documents in a production should match the total number of records
 6
         in the data load file.
 7
      9. Bates Numbering. All documents must be endorsed with sequential Bates numbers on the
 8
         lower right-hand corner of all images, with any claimed confidentiality status as per the
 9       Parties’ Stipulated Protective Order (the “Stipulated Protective Order”) in the lower left-
         hand corner. The Bates Numbering and the confidentiality status will be applied in a
10       manner that does not obliterate, conceal, obscure, or interfere with any information from
11       the source document. Each document should be assigned a Bates number that must
         always: (1) be unique across the entire document production; (2) maintain a constant length
12       of eight numeric digits (including 0-padding) across the entire production; (3) contain only
13       alphanumeric characters, no special characters or embedded spaces; and (4) be sequential
         within a given document.
14

15    10. Confidentiality Designation. Responsive documents in TIFF format will be stamped with
          the appropriate confidentiality designations in accordance with the Protective Order in this
16        matter. Each responsive document produced in native format will have its confidentiality
17        designation      identified     in     the      filename    of      the     native     file.

18    11. Redaction of Information. If documents are produced containing redacted information,
19        an electronic copy of the original, unredacted data shall be securely preserved in such a
          manner so as to preserve without modification, alteration or addition the content of such
20        data including any metadata therein. Any redaction for privilege shall be recorded on a
21        privilege log and in accordance with Magistrate Judge Van Keulen’s Civil Scheduling &
          Discovery Standing Order. Information pertaining solely to unannounced and confidential
22        new products or services may be redacted if not relevant to the case. Further, a party may
23        propose additional relevance redactions and the receiving party shall meet and confer
          within five business days to discuss and attempt to reach agreement. If an attachment in
24        its entirety qualifies for a relevance redaction, the parent document must be produced with
25        its own metadata and the metadata of the fully redacted attachment. Nothing in this
          paragraph abridges a producing party’s right and/or obligation to redact sensitive personal
26        information that is not relevant to the case, including, but not limited to, sensitive health
27        information, social security numbers, bank information, dates of birth, etc. If any
          documents are redacted as outlined above, the producing party shall produce a log
28        identifying all documents with such redactions (by bates number) and the basis for
                                                       -4-                  Case No. 5:20-cv-5146-LHK-SVK
                                                   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                           ELECTRONICALLY STORED INFORMATION
     Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 15 of 16




 1       redaction (e.g., sensitive health information, etc.; confidential new product or service; or
         by agreement).
 2

 3    12. Color. The parties agree to produce Documents in black and white but the Parties shall
          meet and confer in good faith if the Receiving Party seeks the color production of certain
 4        Documents.
 5
      13. Native Files. The following types of files shall be produced in native format unless a file
 6        is being produced in redacted form:
 7
             a. all media files whether audio or video, and
 8           b. spreadsheets (e.g. MS Excel or .csv files, Google Sheets, or an acceptable
 9              equivalent for Google Sheets).

10           A file produced in native format shall be named for its assigned Bates number. A
11           placeholder TIFF image (slipsheet) named for the Bates number shall be produced
             with the native file. The slipsheet will include the Bates number, any confidentiality
12           designation and the language “Produced in Native Format.” TIFF images need not be
13           produced unless the files have been redacted, in which instance such files shall be
             produced in TIFF with OCR Text Files. If good cause exists to request production of
14           files, other than those specifically set forth above, in native format, the party may
15           request such production and provide an explanation of the need for native file review,
             which request shall not unreasonably be denied. Any native files that are produced
16           shall be produced with a link in the NativeLink field, along with extracted text and
17           applicable metadata fields set forth in Appendix A. If a file has been redacted, TIFF
             images and OCR text of the redacted document will suffice in lieu of a native file and
18           extracted text.
19
      14. Tools for Native Redaction. The Parties agree that they may use tools that allow for native
20        redaction of spreadsheets where possible to avoid additional expense.
21
      15. Proprietary Files. To the extent a response to discovery requires production of ESI
22        accessible only through proprietary software, the parties should continue to preserve each
          version of such information. The parties shall meet and confer to finalize the appropriate
23
          production format.
24
      16. Database Records and Structured Data. To the extent that any party requests
25
          information that is stored in a database, or database management system, or proprietary
26        system, instant message service, or server logs, the Parties agree that such information can
          be produced in Excel format. To the extent that Excel format forbids the proper review of
27
          the information, the Parties will meet and confer in good faith in an attempt to reach
28        agreement on the data to be produced and the form of the production.
                                                    -5-               Case No. 5:20-cv-5146-LHK-SVK
                                                   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                           ELECTRONICALLY STORED INFORMATION
     Case 5:20-cv-05146-LHK Document 96 Filed 01/07/21 Page 16 of 16




 1
      17. Manner of Production. All productions must be made by secure file transfer to agreed-
 2
          upon email addresses. In the event the producing party deems it is not practical to upload
 3        a voluminous production (e.g., a production exceeding 20GB) to a secure file transfer site,
          it shall be sent to the receiving party by overnight mail on external hard drives, readily
 4
          accessible computer(s) or other electronic media (“Production Media”). Each piece of
 5        Production Media shall identify a production number corresponding to the production
          volume (e.g., “VOL001,” “VOL002”), as well as the volume of the material in that
 6
          production (e.g. “-001,” “-002”). Each production shall be accompanied by a cover letter
 7        that identifies: (1) the producing party’s name; (2) the production date; (3) the Bates
          Number range of the materials contained on the Production Media; and (4) the set(s) of
 8
          requests for production for which the documents are being produced.
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    -6-               Case No. 5:20-cv-5146-LHK-SVK
                                                   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF
                                                           ELECTRONICALLY STORED INFORMATION
